Citation Nr: 9916711	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to restoration of a 50 percent disability 
rating for cyclothymia, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for 
cyclothymia, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota, which reduced the 
veteran's 50 percent disability rating to 10 percent.  

The Board observes that in August 1982, the RO initially 
granted service connection for cyclothymia and assigned a 10 
percent disability rating.  This 10 percent disability rating 
remained in effect until the RO increased the veteran's 
disability rating to 50 percent, effective September 1993, 
pursuant to a February 1994 rating decision.  The RO then 
reduced the veteran's disability rating to 10 percent in 
accordance with the August 1996 rating decision. 

The claims file reveals that the veteran filed a September 
1996 notice of disagreement (NOD) to the August 1996 rating 
decision, and the RO issued a statement of the case (SOC) in 
October 1996.  Although the veteran did not file a Form 9 
(Appeal to Board of Veterans' Appeals) until December 1997, 
more than a year after the August 1996 rating decision, the 
Board construes the veteran's January 1997 transcribed RO 
hearing testimony to suffice as a timely substantive appeal.  
38 C.F.R. §§ 20.200, 20.202, 20.203 (1998).  

The Board further observes that the RO rendered a September 
1998 rating decision assigning the veteran a 30 percent 
disability rating, effective November 1, 1996, the date at 
which his initial reduction from 50 percent to 10 percent - 
pursuant to the August 1996 rating decision - was to have 
gone into effect.  


REMAND

A preliminary review of the record discloses that additional 
development is required before the Board can proceed further 
in adjudicating the veteran's claim.  

As previously noted, this appeal arises from an August 1996 
rating decision, which resulted in a reduction of the 
veteran's 50 percent disability rating for cyclothymia.  
Therefore, since the veteran's claim for cyclothymia, which 
is evaluated under Diagnostic Code 9411, was filed prior to 
the November 7, 1996 substantive changes of the schedular 
criteria for evaluating psychiatric disorders, the veteran's 
claim for an increased disability rating for cyclothymia must 
be considered under the criteria in effect both prior to and 
after November 7, 1996.  Such consideration must be given to 
the veteran under Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991), which held that where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.

A review of the RO's November 1997 hearing officer's 
decision, September 1998 supplemental statement of the case 
(SSOC), and September 1998 rating decision, reveal that the 
RO only applied the new criteria - rather than both the old 
and new criteria - to determine whether an increased 
disability rating was warranted for the veteran's service-
connected cyclothymia disability. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO must readjudicate the 
veteran's claims for a restoration of his 
50 percent disability rating and his 
claim for a increased disability rating 
in excess of 30 percent.  Specifically, 
the RO must include consideration of both 
the criteria in effect prior to November 
7, 1996, and the revised criteria for 
evaluating mental disorders effective 
November 7, 1996, as well as 
consideration of the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§§ 3.321(b)(1) and 4.7.

2.  The veteran is free to furnish 
additional evidence and argument while 
the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995). 

3.  If the RO's determination is adverse 
to the veteran, then he and his 
representative should be furnished with a 
supplemental statement of the case and 
given a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to afford the veteran due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










